The plaintiff, a paying guest, was hurt using a slide at a swimming pool owned by the defendant and maintained as a part of her lodge. In this action of tort alleging that her injuries were due to improper maintenance or to the unsafe condition of the pool, the judge directed a verdict for the defendant. There was no error. The plaintiff’s own testimony was that she had never used a slide before, and that she slid down backwards in a sitting position and struck her head on the bottom of the pool. There was no evidence of the defendant’s negligence.

Exceptions overruled.